Citation Nr: 0638862	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1970 to 
August 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating action of 
the Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  In a December 2005 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for a left hip disorder, to include mild 
degenerative changes of the left hip, with residuals of 
pinning due to history of slipped capital femoral epiphysis.  
The appellant's claim file is currently under the 
jurisdiction of the VARO in Des Moines, Iowa.

The veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims (Court 
or CAVC).  In a September 2006 Order, the CAVC adopted a 
Joint Motion for Remand between the appellant and the 
Secretary of VA and vacated the December 2005 decision as to 
the issue noted above and remanded the matter to the Board 
for further development and re-adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2006 Joint Motion for Remand directs that the 
Board obtain, in regard to the issue of the appellant's 
aggravation of his left hip disorder, an opinion from an 
orthopedic doctor, based upon a review of the appellant's 
claim file, regarding whether his hip condition was 
aggravated by his military service, as well as a 
readjudication based upon the results of that examination.  

There is currently a January 2003 VA examination report in 
the claims file, in which the examiner stated that there was 
no permanent aggravation, and that it was more likely than 
not that the appellant should not have entered service.  
However, the question for purposes of determining aggravation 
is whether there is an increase in the disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Only competent 
medical evidence can adequately address the medical question 
of whether or not a pre-existing disability has been 
aggravated by events occurring during service.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Here, the 
CAVC has determined that the medical evidence currently of 
record is inadequate for the purposes of making this 
determination.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and an effective date 
for the claim on appeal, as outlined by 
the CAVC in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice 
should include what information or 
evidence is to be provided by the 
Secretary and what information or evidence 
is to be provided by the claimant with 
respect to the information and evidence 
necessary to substantiate the claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice should 
also contain a specific request for the 
veteran to provide any evidence in his 
possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1) (2005).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  Consistent with the CAVC remand order, 
the AMC or RO should schedule the 
appellant for an examination with an 
orthopedic physician to determine whether 
it is at least as likely as not (50 
percent or greater probability): 1) that 
the appellant's left hip disorder, to 
include mild degenerative changes of the 
left hip, with residuals of pinning due to 
history of slipped capital femoral 
epiphysis, permanently increased in 
severity as a result of his military 
service, and, if the answer to number 1 is 
in the affirmative, 2) that any worsening 
of this condition in service was due to 
the natural progress of the disease.  The 
claims file should be provided to the 
examiner in conjunction with the 
examination for review of pertinent 
documents therein.  The examination report 
should reflect that such a review was 
performed.  All clinical findings 
necessary for a comprehensive disability 
rating must be reported as part of this 
examination.

5.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current claim, 
considering all evidence added to the 
record since the February 2005 
supplemental statmement of the case, to 
include the October 31, 2006, private 
medical statement submitted in November 
2006.  If the claim remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

